Citation Nr: 0738857	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-29 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for cholangitis with 
jaundice.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the veteran initially requested a 
hearing before a Veterans Law Judge.  The veteran, however, 
failed to appear for his scheduled hearing, and was notified 
by an August 2006 letter that his request to reschedule his 
hearing was denied due to the appellant's failure to show 
good cause and impossibility of timely requesting 
postponement.


REMAND

Service connection for cholangitis with jaundice was granted 
in a March 1947 rating decision, and the disorder was 
assigned a 10 percent rating.  In September 1956, the RO 
informed the veteran that he would no longer receive benefits 
as he failed to appear for a VA examination.  The veteran 
submitted his claim for a compensable rating for cholangitis 
with jaundice in August 2004 and a rating decision dated 
November 2004 continued his noncompensable rating.

In conjunction with his claim, the veteran was afforded a VA 
examination in September 2004.  The examiner noted that the 
veteran was hospitalized for cholangitis approximately two 
years ago.  He also noted that the veteran complained of 
abdominal pain in the lower abdomen, as well as right upper 
quadrant pain that was exacerbated by alcohol use.  
Examination noted mild tenderness in upper right quadrant and 
an ultrasound provided by the veteran showed a right lower 
lobe mass.  The examiner provided a diagnosis of cholangitis 
in October 2002.  

Unfortunately the September 2004 VA examination is 
insufficient for rating purposes as it did not address the 
criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7316.  The VA examination did not discuss whether the veteran 
experienced gall bladder dyspepsia, confirmed by x-ray 
technique, nor did the examiner discuss whether the veteran 
experienced infrequent attacks of gall bladder colic, with or 
without jaundice.  Therefore, the veteran should undergo an 
additional VA examination in order to better assess the 
severity, symptomatology, and manifestations of his 
cholangitis with jaundice.  38 U.S.C.A. § 5103A(d)(1); 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be asked to provide 
the names and addresses of any VA or 
other physicians from which he received 
treatment for cholangitis with jaundice.  
After obtaining the necessary 
authorizations, the RO should attempt to 
obtain copies of the veteran's treatment 
records.  If the RO is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran of its 
inability to obtain the evidence and 
request the veteran to submit such 
evidence.

2.  After all records are associated with 
the claims file, the veteran should be 
scheduled for a VA examination to 
ascertain the severity and manifestations 
of his cholangitis with jaundice, in 
accordance with the applicable rating 
criteria.  The claims files must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
is to conduct all necessary testing and 
evaluation needed to evaluate the nature 
and extent of this disorder, including x-
ray studies if clinically appropriate.  
The examiner should review the results of 
any testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to the disorder.  In the report 
the examiner must address whether the 
veteran experiences gall bladder 
dyspepsia that is confirmed by x-ray 
technique, and whether he has infrequent 
attacks (not over two or three a year) of 
gall bladder colic, with or without 
jaundice.  A complete rationale must be 
provided for any opinion offered.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they it 
is in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



